Citation Nr: 0102839	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1958 to November 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a neurotic 
depressive reaction and an emotional instability reaction.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA obligations with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


In this case the veteran's service medical records reflect 
hospitalization in May 1959 with a diagnosis of conversion 
reaction manifested by total anesthesia and cataplexy; and, 
in September 1959 with a diagnosis of conversion reaction 
manifested by hysteria and loss of consciousness following an 
automobile accident in which she was a passenger but 
sustained no injury.  Service records then reflect that the 
veteran was hospitalized in October 1959 after she attempted 
suicide.  She reported she had become depressed over many 
little things, citing attempts to get a second job and being 
made fun of by the other women in service.  A report of 
psychiatric evaluation includes note that the veteran had 
been evaluated by a civilian psychiatric consultant who found 
her to have paranoid trends during hospitalization.  The 
psychiatric report includes note of one pre-service and 
multiple in-service hospitalizations, as well as in-service 
outpatient treatment for physical complaints; the veteran 
denied such hospitalizations and treatment.  Psychologic 
studies revealed an "extremely immature, hysterical 
personality structure with extreme insecurity feelings and a 
tendency toward periods of moderate depression."  The 
psychology report indicates that an exaggeration of symptoms 
was used to attempt manipulation.  The psychiatric report 
includes note of telephone discussions with the veteran's 
mother indicative of the veteran having been depressed and 
having caused problems prior to service.  That report also 
contains note that the veteran "recognizes emotional 
problems existing prior to service..."  The medical board 
determined that the veteran had psychiatric disability that 
had existed prior to service and had not been aggravated 
therein.

The veteran now specifically claims entitlement to service 
connection for PTSD, which she claims is due to in-service 
sexual assault in the form of fellow servicemen groping her 
under her surgical gown.  The veteran presented for a VA 
examination in January 1998.  The diagnoses were major 
depressive disorder, anxiety disorder and a personality 
disorder.  The examiner opined that the "veteran's current 
problems of depression, anxiety and personality disorder are 
an outgrowth of the conditions that were diagnosed in the 
service, neurotic depressive reaction and emotional 
instability reaction."  In December 2000, a VA Vet Center 
psychologist stated that the veteran was being treated for 
PTSD secondary to sexual assault she experienced while on 
active duty, and that the condition was complicated by 
multiple physical traumas and long standing maladaptive 
coping mechanisms that had, in turn, led to a major 
depressive disorder.  Additionally, outpatient treatment 
records, both VA and private, include diagnoses of 
depression, anxiety, dysthymia, a personality disorder and 
bipolar disorder.

The Board notes that the January 1998 VA examiner, who had 
access to the claims file, did not diagnose PTSD or, in fact, 
discuss whether the diagnostic criteria for such diagnosis 
were met.  That examiner did, however, indicate a connection 
between current psychiatric diagnoses and service.  The Board 
continues to note that it is unclear whether the opinion from 
the Vet Center psychologist, who did state a diagnosis of 
PTSD, is based on a review of the veteran's records, or 
merely a history as reported by the veteran.  

Here the Board emphasizes that entitlement to service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125 (2000) 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred, if not claimed as a result of 
combat.  38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 Vet. 
App. 128 (1997); see also Moreau v. Brown, 9 Vet. App. 389, 
394 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
West v. Brown, 7 Vet. App. 70, 77 (1994) quoting Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).  The Board has also considered 
the holding of the Court in Patton v. West, 12 Vet. App. 272 
(1999), which hold that special consideration must be given 
to claims for PTSD based on a sexual assault.

The record does contain a diagnosis of PTSD by a mental 
health professional.  Although the Court has held that such 
must be presumed to concur with the applicable diagnostic 
criteria for that disorder in terms of the adequacy of the 
symptomatology and the stressor, whether a stressor actually 
occurred is a question to be decided by the adjudicative 
body.  Moreover, if the Board finds that the diagnosis of 
PTSD does not comply with the applicable diagnostic criteria 
pertaining to the adequacy of the symptomatology or the 
severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen, 10 Vet. App. at 128.  The law also provides 
that where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see also Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

In this case, the Vet Center psychologist has not identified 
whether the diagnosis of PTSD is made pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, DSM IV, and, the current record 
does not include evidence corroborating an in-service sexual 
assault.  Moreover, the only opinion of record based on 
review of the veteran's claims file contains varied 
psychiatric diagnoses.  Thus, remand to clarify the nature 
and etiology of the veteran's existing psychiatric disability 
is warranted.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required to ensure compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should afford the veteran 
further opportunity to provide or 
identify evidence in corroboration of her 
claimed in-service sexual assault.  Care 
should be taken that this development be 
as compassionate as possible.  A field 
examiner should be utilized if a personal 
interview is deemed necessary to obtain 
any supporting evidence or if specific 
records or statements sought cannot 
otherwise be provided.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
she must be as specific as possible 
because without such details an adequate 
search for supporting information cannot 
be conducted.  Alternate sources should 
be utilized.  

2.  The RO should request that the 
veteran furnish information as to any 
treatment she has received for 
psychiatric disability.  The RO should 
then take all necessary steps to obtain 
copies of those records not already part 
of the claims folder and advise the 
veteran is records are unavailable.

3.  Following the above, the RO must make 
a specific determination as to whether 
the claimed sexual assault is 
sufficiently verified.  All credibility 
issues related to this matter should be 
addressed at that time.

4.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

5.  The RO should schedule the veteran 
for a psychiatric examination by a panel 
of two board-certified psychiatrists, if 
available.  The examiner(s) must review 
the claims folder before completing the 
examination report; such review should be 
noted in the examination report.  The RO 
must specify for the panel the 
stressor(s) it has determined are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.

The examiner(s) should identify all 
existing psychiatric diagnoses and 
provide an opinion as to whether it is at 
least as likely as not that each 
identified psychiatric disability had its 
onset in, or is otherwise related to the 
veteran's period of active service.  The 
examiner(s) is/are specifically requested 
to state whether the veteran meets the 
criteria for a diagnosis of PTSD under 
the DSM IV, and, if such diagnosis is 
warranted, state the stressor(s) relied 
upon in arriving at such diagnosis.  The 
examiner(s) should be also asked to 
comment on the significance, if any, in 
the diagnostic assessment of service or 
post-service evidence that is indicative 
of behavioral changes due to traumatic 
events (see M21-1, Part III, paragraph 
5.14c(8)(9)).  All special studies or 
tests, to include psychological testing 
and evaluation, should be accomplished.  

The rationale for all conclusions reached 
should be provided.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for a psychiatric disorder.  
If the benefit sought on appeal remains 
denied the veteran and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

The veteran is advised that the examination requested in this 
remand is necessary to evaluate her claim, and that a failure 
without good cause to report for scheduled examinations, 
without good cause, could result in the denial of that claim.  
38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


